Detailed Action
Summary
1. This office action is in response to the amendment filed on January 05, 2022. 
2. Applicant has canceled claim 3.
3. Applicant has amended claim 1. Claim 1 is amended herein to incorporate the allowable subject matter of claim 3. Claims 14-26 have been previously allowed.
4. Claims 1-2 and 4-26 are pending and has been examined. 
Drawings

5. The drawings submitted on 07/21/2020 are acceptable.

Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT 
7. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Valenti on 1/28/2022.
Claim 10:
a current limit control signal during the current limit operation mode to modulate the reference voltage, wherein the modulated ON resistance of the current limit switch element is greater than a resistance of the current limit switch element in a fully ON state.
Allowable subject matter
8. Claims 1-2 and 4-26 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “the voltage error amplifier circuit is adapted to regulate an output voltage associated with the pass element to form the regulated output voltage, based on the reference voltage during a regular operation mode of the linear regulator system, wherein the current through the pass element is less than the predefined maximum allowable load current limit; and a current limit switch element is adapted to modulate the reference voltage of the voltage error amplifier circuit to form a current limited reference voltage during a current limit operation mode of the linear regulator system when the current through the pass element tries to exceed the predefined maximum allowable load current limit."
 In re to claim 14, claim 14 the prior art fails to disclose or suggest the emboldened and italicized features recites “a current limit circuit comprising a current limit switch element coupled in series to one of the reference switch element and the feedback switch element, wherein a resistance of the current limit switch element is adapted to be selectively modulated to a modulated ON resistance, based on a current limit control signal received at a current limit control terminal associated therewith to limit a current through the pass element from exceeding a predefined maximum allowable load current limit, wherein the modulated ON resistance comprises a resistance that is greater than a resistance of the current limit switch element in a fully ON state.”
In re to claim 20, claim 20 the prior art fails to disclose or suggest the emboldened and italicized features recites “a current limit circuit comprising a current limit switch element coupled to the reference control terminal of the reference switch element and adapted to be selectively turned ON with a specific ON resistance based on a current limit control signal received at a current limit control terminal associated therewith to limit a load current through the pass element from exceeding a predefined maximum allowable load current limit..”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 2 and 4-13, claims 2 and 4-13 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claims 15-19, claims 15-19 depend from claim 15-19, thus are also allowed for the same reasons provided above.
In re to claims 21-26, claims 21-26 depend from claim 20, thus are also allowed for the same reasons provided above.

Contact Information
9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839